Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-22-00804-CR

                             Timothy Brant PERKINS,
                                    Appellant

                                         v.

                               The STATE of Texas,
                                     Appellee

             From the County Court at Law No. 8, Bexar County, Texas
                           Trial Court No. CC693175
                   Honorable Brenda Chapman, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

  In accordance with this court’s opinion of this date, this appeal is DISMISSED.

  SIGNED December 21, 2022.


                                          _________________________________
                                          Rebeca C. Martinez, Chief Justice